DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/30/2021 is acknowledged. Claims 1-11 remain pending and are the claims addressed below. 

Claim Interpretation
Claims 1-10 are directed towards an apparatus (i.e., apparatus for making a sheath for electrical cables). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities: "the plastic material" recited in lines 7-8 of claim 1, lines 2-3 of claim 4, line 3 of claim 5, line 4 of claim 6 and lines 2-3 of claim 7, should read "the curable liquid plastic material" as introduced in line 6 of claim 1. One of ordinary skill in the art would reasonably deduce "the plastic material" was intended to reference "the curable liquid plastic material" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: "the filler" recited in line 2 of the claim, should read "the fillers" as introduced in line 4 of claim 4. One of ordinary skill in the art would reasonably deduce "the filler" was intended to reference "the fillers" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: "the radiator" recited in lines 2-3 of the claim, should read "the UV radiator" as introduced in line 4 of claim 7. One of ordinary skill in the art would reasonably deduce "the radiator" was intended to reference "the UV radiator" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: "the plastic material" recited in lines 7-9 of the claim, should read "the fluent and curable liquid plastic material" as introduced in lines 3-4 of the claim. One of ordinary skill in the art would reasonably deduce "the plastic material" was intended to reference "the fluent curable liquid plastic material" and therefore does not result in ambiguous claim language; however, the Examiner recommends using consistent language throughout. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the term “small” in line 12 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear to what extent the smallness of the spacing would need to be in order to be considered “small” enough to meet the claim. For the purposes of art rejections, any sheath with layers extending spirally and surrounding the cables is being interpreted to be equivalent to “small spacing”. Moreover, there is insufficient antecedent basis for the following recitations: “the layers” in line 13 and “the longitudinal direction” in line 14. 
Regarding claim 2: there is insufficient antecedent basis for the recitation "the radiation-crosslinkable polymer" in lines 2-3. Independent claim 1 first introduces "a radiation-crosslinkable acrylate based polymer" in lines 8-9, but independent claim 1 recites the radiation-crosslinkable acrylate based polymer is the main constituent of the plastic material; thus, in claim 2, it is not clear if "the radiation-crosslinkable polymer" is intending to reference "the radiation-crosslinkable acrylate based polymer" or an additional radiation-crosslinkable polymer representing a different constituent of the plastic material. For the purposes of art rejections, the recitation "the radiation-crosslinkable polymer" is being interpreted to be equivalent to the radiation-crosslinkable acrylate based polymer introduced in lines 8-9 of independent claim 1. 
Regarding claim 3: this claim is dependent on claim 2 and therefore exhibits the same lack of antecedent basis. 
Regarding claims 4-6: these claims also include the recitation “the radiation-crosslinkable polymer” and therefore exhibit the same lack of antecedent basis discussed in rejection of claim 2 above.
Regarding claims 2-10: these claims are dependent, either directly or indirectly on claim 1 and therefore exhibit the same indefiniteness discussed in the rejection of claim 1 above. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art). 
As to claim 1: ALFSON discloses fabricating a harness 10 using an additive manufacturing process (i.e., a generative manufacturing method), such as an extrusion process, for creating a sheath 18 around conductors 14 (i.e., electrical cables) and functional elements 20 ([0022]; FIG. 5). ALFSON further discloses one or print heads 22 (i.e., nozzle) being couple to a support 24, e.g., to a robotic arm, a gantry, or a hybrid arm/gantry arrangement (i.e., manipulator), that is capable of moving head(s) 22 in multiple directions during discharge of harness 10 ([0022]; FIG. 5); where the print head 22, support 24, and print bed 34 are considered an additive manufacturing system 38 (i.e., apparatus) ([0039]; FIG. 5). Hence, ALFSON reads on the claimed apparatus for making a sheath for electrical cables, the apparatus comprising: a manipulator; and a nozzle connected to the manipulator. 
Moreover, ALFSON discloses print head 22 being configured to receive or otherwise contain the matrix material M, the reinforcement R, conductors 14, and/or functional elements 20 ([0023]). The matrix material M stored inside print head 22 disclosed by ALFSON is used to coat any number of continuous conductors 14 and/or reinforcements R, wherein the coated reinforcements R make up walls 
Additionally, ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin (i.e., a curable liquid plastic material), such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate based polymer as the main constituent) used in the majority of making the harness 10 ([0033]); consequently, ALFSON reads on the claimed nozzle for dispensing a curable liquid plastic material in the course of a generative manufacturing method, the plastic material having a radiation-crosslinkable acrylate based polymer as the main constituent. 
ALFSON fails to explicitly disclose, in a single embodiment, the claimed while extruding the plastic material from the nozzle, moving the nozzle with the manipulator relative to the cables so as to apply thereto a succession of layers of the extruded plastic material forming a sheath surrounding the cables at a small spacing from the cables with the layers extending spirally at an angle to the longitudinal direction of the cables and adjoining one another. 
However, ALFSON does teach an embodiment in which conductors 14 may be discharged from print head 22 prior to fabrication of sheath 18; such that, conductors 14 may be coated with matrix material M and at least partially cured, if desired, to hold conductors 14 in a particular location and/or orientation in preparation for subsequent sheathing ([0025]). The additive manufacturing process in ALFSON being either an extrusion process or a pultrusion process ([0026]), where during the pultrusion process, the print head 22 can be rotated and/or rotationally oscillated such that at least the reinforcements R have spiraling and/or woven arrangement, and the spiral- and/or weave-related parameters may be selectively varied to thereby vary characteristics (e.g., stiffness, strength, weight, etc.) of the resulting harness 10 at particular axial locations ([0029]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments/examples taught by ALFSON such that the 
As to claim 4: ALFSON remains as applied above. ALFSON further discloses the sheath 18 being fabricated from at least a matrix material M, where the matrix material M includes any type of material that is curable; for example, cationic epoxies (i.e., photoinitiator) ([0019]). ALFSON states that the sheath 18 is also fabricated from a reinforcement R that is at least partially coated in the matrix material M, the reinforcement R including chopped and/or continuous fibers such as carbon fibers, vegetable fibers, wood fibers, mineral fivers, glass fibers, metallic wires, and optical tubes (i.e., fillers) ([0020]). 
Furthermore, ALFSON discloses that the transparency of the sheath 18 may be affected by both a transparency of the reinforcements R embedded in the matrix material, such that a transparent matrix coating applied to carbon fibers may result in a generally opaque material (i.e., dyes), whereas a transparent matrix coating applied to glass fibers may remain generally transparent ([0020]); where the transparent sections of sheath 18 allow for visual observation of conductors 14 and/or functional elements 20 inside of sheath 18 ([0019]). Therefore, ALFSON reads on the claimed plastic material in addition to the radiation-crosslinkable polymer has a photoinitiator, fillers and dyes. 
As to claim 7: ALFSON remains as applied above. ALFSON discloses the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 (i.e., treatment unit formed as a UV radiator) ([0024]; FIG. 5), equivalent to the claimed plastic material being physically solidified using a treatment unit formed as a UV radiator. 
As to claim 11: ALFSON discloses fabricating a harness 10 using an additive manufacturing process (i.e., method), such as an extrusion process, for creating a sheath 18 around conductors 14 (i.e., electrical cables) and functional elements 20 ([0022]; FIG. 5). ALFSON further discloses one or print heads 22 (i.e., nozzle) being couple to a support 24, e.g., to a robotic arm, a gantry, or a hybrid arm/gantry arrangement (i.e., manipulator), that is capable of moving head(s) 22 in multiple directions during discharge of harness 10 ([0022]; FIG. 5); where the print head 22, support 24, and print bed 34 are considered an additive manufacturing system 38 (i.e., apparatus) ([0039]; FIG. 5). Hence, ALFSON reads on the claimed method of wrapping electrical cables.  
Moreover, ALFSON discloses print head 22 being configured to receive or otherwise contain the matrix material M, the reinforcement R, conductors 14, and/or functional elements 20 ([0023]). The matrix material M stored inside print head 22 disclosed by ALFSON is used to coat any number of continuous conductors 14 and/or reinforcements R, wherein the coated reinforcements R make up walls of sheath 18 surrounding conductors 14 ([0024]); and the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]). 
Additionally, ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin (i.e., a fluent and curable liquid plastic material), such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate based polymer as the main constituent) used in the majority of making the harness 10 ([0033]); consequently, ALFSON reads on the claimed method comprising supplying to a nozzle a fluent and curable plastic material having a radiation-crosslinkable, acrylate based polymer as its main constituent; extruding from the nozzle around the electrical cables a strand of the plastic material to form there around a tube of the plastic material; and curing and hardening the plastic material of the tube into the sheath. 
Moreover, as applied in the rejection of claim 1 above, modified ALFSON also reads on the claimed while moving the nozzle around the cables to form therearound a succession of adjoining spiral-. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of ALRIC et al. (US 2014/0363671; of record). ALFSON teaches the subject matter of claim 1 above under 35 USC 103.
As to claim 2: ALFSON remains as applied above. ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin, such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate based polymer) used in the majority of making the harness 10 ([0033]). Though, ALFSON fails to explicitly disclose the claimed radiation-crosslinkable polymer being a grafted acrylate polymer. 
However, ALRIC teaches an electric cable comprising an elongated electrical conductor surrounded by a polymeric layer, a thermoplastic layer of a grafted polymer material, and the polymeric composition comprising at least one polyolefin and a compound intended to be grafted to the polyolefin comprising at least one epoxy group a single reactive functional group capable of grafting to the polyolefin ([0001]; [0009]; [0022]). ALRIC further teaches the term “polyolefin” to generally mean a olefin polymer of the olefin homopolymer or copolymer type ([0060]), and it being preferable to use an ethylene polymer ([0061]) including ethylene and butyl acrylate copolymers (EBAs), ethylene and methyl acrylate copolymers (EMAs) and ethylene and 2-hexylethyl acrylate copolymers (2 HEAs) ([0062]); where a polymer material grafted with epoxy groups is obtained (i.e., a grafted acrylate polymer, the grafted acrylate polymer containing an epoxy-functionalized acrylate monomers functionalized by grafting) ([0099]; [0114]).

Moreover, it is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality (i.e., a nozzle for dispensing a curable liquid plastic material having a radiation-crosslinkable polymer, where the radiation-crosslinkable polymer is a grafted acrylate polymer) or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).
As to claim 3: ALFSON and ALRIC remain as applied above and therefore reads on the claimed grafted acrylate polymer containing hydroxyl-, carboxyl- or epoxy-functionalized acrylate monomers that are functionalized by grafting (see the rejection of claim 2 above). 

Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of MAYUMI et al. (US 2016/0230005; of record). ALFSON teaches the subject matter of claim 4 and claim 7 above under 35 USC 103.
As to claim 5: ALFSON remains as applied above. ALFON fails to explicitly disclose the claimed photoinitiator being contained in the plastic material in an amount of 0.01 to 10 parts per 100 parts of the radiation-crosslinkable polymer. 
However, MAYUMI teaches a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing ([0014]; [0026]). MAYUMI teaches the UV-curable composition comprising component A, component B, component C, and component D ([0016]-[0020]); where component C is an effective amount of a photoactive platinum complex curing catalyst ([0019]; [0021]). The photoactive platinum complex curing catalyst taught by MAYUMI is used in the invention such that when it is activated by irradiation with light, it has a catalytic action that promotes additional reactions between component A, component B and component D (i.e., photoinitiator) ([0046]). Additionally, MAYUMI teaches component C being used in an amount of 1 to 5,000 ppm with respect to the weight of component A (i.e., photoinitiator being contained in the plastic material in an amount of 0.01 to 10 parts per 100 parts of the radiation-crosslinkable polymer). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the amount of photoinitiator taught by MAYUMI into ALFSON. MAYUMI acknowledges doing so to be advantageous as it results in a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing that retains high strength and largely suppresses heat-induced expansion and shrinkage enabling printing at a high dimensional accuracy ([0026]).     
Moreover, it is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality (i.e., a nozzle for dispensing a curable liquid plastic material having a photoinitiator contained in the plastic material in an amount of 0.01 to 10 parts per 100 parts of the radiation-crosslinkable polymer) or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).
As to claim 6: ALFSON and MAYUMI remain as applied above. ALFSON, modified by MAYUMI, further read on the claimed filler being contained to 0.1 to 60 parts per 100 parts of the radiation-crosslinkable polymer in the plastic material (see [0020]; [0049]; [0052] of MAYUMI), for similar motivation discussed in the rejection of claim 5. 
As to claim 8: ALFSON and MAYUMI remain as applied above. ALFSON, modified by MAYUMI, further read on the claimed UV radiator emits in a wavelength range between 200 nm to 600 nm (see [0056] of MAYUMI), for similar motivation discussed in the rejection of claim 5. 
As to claim 9: ALFSON and MAYUMI remain as applied above. ALFSON, modified by MAYUMI, further read on the claimed UV radiator has a LED (see [0056] of MAYUMI), for similar motivation discussed in the rejection of claim 5. 
As to claim 10: ALFSON and MAYUMI remain as applied above. ALFSON, modified by MAYUMI, further read on the claimed radiator being a UV generator that generates a radiation dose of more than 20 mJ/cm2 up to about 800 mJ/cm2 (see [0056] of MAYUMI), for similar motivation discussed in the rejection of claim 5. 

Response to Arguments
Applicant’s arguments, filed 12/30/2021, with respect to ALFSON et al. (US 2019/0164662) as applied in the rejection(s) of claim(s) 1 and 11 under 35 USC 102 have been fully considered and are persuasive, in view of the amendments made to the claims. Therefore, the rejection has been 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: O’BRIEN et al. (US 6,071,446) teaches a wire harness having a continuous sheath 46 encasing wires 22, the sheath generally comprising a continuous spiral which protects wires 22, and although wires 22 are not covered by the sheath 46 where the wire supports contacted the wires 22, the wires are still protected by the sheath 46 due to the thickness of the sheath (column 3, lines 27-37; FIG. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743